Exhibit 10.32

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 19th day of March,
2015, is entered into by Ekso Bionics Holdings, Inc., a Nevada corporation (the
“Company”), and Thomas Looby, residing at 3485 Camellia Lane, Suwanee, Georgia
30024 (the “Executive”).

 

WHEREAS, the Company and the Executive have agreed to enter into an employment
agreement on the terms and conditions set forth herein and are willing to
execute this Agreement and to be bound by the provisions hereof.

 

NOW, THEREFORE, the Company desires to employ the Executive, and the Executive
desires to be employed by the Company. In consideration of the mutual covenants
and promises contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                  Employment Period. The term of the Executive’s employment by
the Company (directly or through its subsidiary Ekso Bionics, Inc.) pursuant to
this Agreement shall commence on March 19, 2015 (the “Effective Date”) and
continue until January 15, 2016 (such period, as it may be extended, the
“Employment Period”), unless sooner terminated in accordance with the provisions
of Section 4. After the initial two-year term, this Agreement shall be
automatically renewed for successive one year periods unless terminated by a
party on at least thirty (30) days written notice prior to the end of the
then-current term.

 

2.                  Title; Capacity.

 

2.1              The Executive shall serve as President and Chief Commercial
Officer of the Company. The Executive shall be subject to the supervision of,
and shall have such authority as is delegated to the Executive by, the Chief
Executive Officer of the Company (the “CEO”). The Executive hereby accepts such
employment and agrees to undertake the duties and responsibilities inherent in
such position and such other duties and responsibilities as the CEO and/or the
Board of Directors of the Company (the “Board”) shall from time to time
reasonably assign to the Executive.

 

2.2              The Executive shall be based at the Company’s headquarters in
Richmond, California, any other location within twenty-five miles of the
Company’s headquarters as of the Effective Date, or such other place or places
as the CEO and Executive shall mutually agree. The parties acknowledge that the
Executive may be required to travel in connection with the performance of his
duties hereunder.

 

2.3              The Executive recognizes that during the period of the
Executive’s employment hereunder, Executive owes an undivided duty of loyalty to
the Company, and the Executive will use the Executive’s good faith efforts to
promote and develop the business of the Company and its subsidiaries (the
Company’s subsidiaries from time to time, together with any other affiliates of
the Company, the “Affiliates”). The Executive shall devote all of the
Executive’s business time, attention and skills to the performance of
Executive’s services as an executive of the Company. Recognizing and
acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform the Executive’s duties under this Agreement professionally, in
accordance with the applicable laws, rules and regulations and such standards,
policies and procedures established by the Company and the industry from time to
time.

 



-1-

 

 

2.4              Notwithstanding the foregoing, the Executive (i) may devote a
reasonable amount of his time to civic, community, or charitable activities,
(ii) may devote a reasonable amount of time to investing the Executive’s
personal assets in such a manner as will not require significant services to be
rendered by the Executive in the operation of the affairs of the companies in
which investments are made, and (iii) may serve as a member of the Board of
Directors or equivalent body of such companies and other organizations as are
disclosed by the Executive to, and approved by, the CEO or the Board, in each
case so long as the Executive’s responsibilities with respect thereto do not
conflict or interfere with the faithful performance of his duties to the
Company.

 

3.                  Compensation and Benefits.

 

3.1              Salary. The Company shall pay the Executive, in periodic
installments in accordance with the Company’s customary payroll practices, an
annual base salary at the rate of $225,000 per year during the Employment Period
(the “Base Salary”). Such Base Salary shall be subject to increase following the
date hereof as determined by the CEO or the Board.

 

3.2              Bonus. The Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”) in an amount up to thirty percent (30%) of his then
annual base salary. The Executive’s Annual Bonus (if any) shall be in such
amount as the CEO or the Board may determine in their respective discretion. The
CEO and/or Board may or may not determine that all or any portion of the Annual
Bonus shall be earned upon the achievement of operational, financial or other
milestones (“Milestones”) established by the CEO or Board in consultation with
the Executive and that all or any portion of any Annual Bonus shall be paid in
cash, securities or other property. Any Annual Bonus awarded by the CEO or Board
to the Executive pursuant to this Section 3.2 shall be paid not later than March
15 after the calendar year to which it relates. The Executive shall be eligible
to participate in any other bonus or incentive program established by the
Company for executives of the Company.

 

3.3              Insurance and Other Benefits. During the Employment Period, the
Executive and the Executive’s dependents shall be entitled to participate in any
employee benefit plans, whether or not funded by means of insurance, subject to
the same terms and conditions applicable to other employees, as the same may be
adopted and/or amended from time to time (the “Benefits”). The Executive shall
be bound by all of the policies and procedures relating to Benefits established
by the Company from time to time.

 

3.4              Vacation; Personal Days. During the Employment Period, the
Executive shall be eligible to accrue and use paid vacation leave in accordance
with and subject to the terms of the Company’s written vacation policy for
management employees, as in effect from time to time. The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the CEO or the Board.

 



-2-

 

 

3.5              Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, in accordance
with policies and procedures, and subject to limitations, adopted by the Company
from time to time (which policies, procedures and limitations shall comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or qualify for exemption from said Section 409A.

 

3.6              Stock Options. The Company has previously granted to the
Executive options under the Company’s 2014 Equity Incentive Plan (the “EIP”) to
purchase (a) Four Hundred Thousand shares of Common Stock of the Company at an
exercise price of $2.19 per share and (b) Two Hundred Thousand (200,000) shares
of Common Stock of the Company at an exercise price of $1.39 per share
(together, the “Options”), which Options continue to be outstanding as of the
Effective Date. The Options are subject to the terms of the EIP and the
respective award agreement thereunder. Notwithstanding the foregoing, subject to
Section 12 of this Agreement, in the event of a Change of Control (as
hereinafter defined), the Options and the Executive’s other Equity Awards (as
hereinafter defined) that would first have become vested or exercisable after
the effective date of such Change of Control if the Executive continued to be
employed by the Company shall become fully vested and exercisable as of the
effective date of such Change of Control.

 

3.7              Withholding. All salary, bonus and other compensation payable
to the Executive shall be subject to applicable withholding and reporting for
taxes.

 

4.                  Termination of Employment; Compensation Due Upon Employment
Termination. The Executive’s employment with the Company shall be entirely
“at-will,” meaning that either the Executive or the Company may terminate such
employment relationship, at any time for any reason or for no reason at all, by
delivery of written notice of employment termination to the other party subject
to the post-employment restrictions and covenants set forth in this Agreement
including such restrictions and covenants set forth in Sections 5, 6 and 7. As
used in the this Agreement, termination of employment shall have the meaning
ascribed to “separation from service” under Section 409A of the Code and
Treasury Regulations promulgated thereunder, including Treas. Reg. Sec.
1.409A-1(h)(1). The Executive’s right to compensation for periods after the date
his employment with the Company terminates shall be determined in accordance
with the provisions of paragraphs 4.1 through 4.6 below:

 

4.1 Voluntary Termination: Resignation By The Executive. The Executive may
terminate his employment at any time upon thirty (30) days prior written notice
to the Company. In the event that the Executive terminates employment other than
for Good Reason (as defined below), the Company shall have no obligation to (i)
make payments to the Executive in accordance with the provisions of Section 3
except for the payment of the Executive’s Base Salary earned, but unpaid,
through the date of the Executive’s separation, or (ii) except as otherwise
required by applicable law or the terms of any Benefits plan, to provide the
benefits described in Section 3 for periods after the date on which the
Executive’s employment with the Company terminates.

 



-3-

 

 

4.2 Termination By The Executive For Good Reason.

 

(a) The Executive may terminate his employment under this Agreement at any time
for Good Reason, as hereinafter defined. In the event of termination under this
Section 4.2, the Executive shall be entitled to receive all amounts payable upon
termination under Section 4.1 and, subject to the Executive’s continued
compliance with Sections 5, 6 and 7 of this Agreement, in addition to such
amounts:

 

(1) in exchange for Executive executing a release (in a reasonable form provided
by the Company) in favor of the Company (the “Release”) within the applicable
period under the federal Age Discrimination in Employment Act (currently, either
21 or 45 calendar days) and not subsequently revoking the Release, the Company
shall pay to the Executive severance in the form of salary continuation at the
Executive’s Base Salary rate in effect on the date of the Executive’s employment
termination, subject to the Company’s regular payroll practices and required
withholdings, for a period of twelve (12) months commencing on the 60th day
following the effective date of termination of employment (the “Severance
Period”); provided however, that if Executive does not execute the Release and
such Release does not become irrevocable by the 60th day following the effective
date of termination of employment, then no severance shall be due hereunder;

 

(2) if and to the extent the Milestones are achieved for the Annual Bonus for
the year in which the Severance Period commences (or, in the absence of
Milestones, the CEO and/or Board has, in their respective discretion, otherwise
determined an amount for the Executive’s Annual Bonus for such year), the
Company shall pay to the Executive an amount equal to such Annual Bonus pro
rated for the portion of the performance year completed before the Executive’s
employment terminated, such payment to be made on the date such Annual Bonus
would have been payable to the Executive had the Executive remained employed by
the Company;

 

(3) any of the Executive’s stock options, restricted stock or similar incentive
equity instruments (collectively, “Equity Awards”), including the Options, that
would first have become vested or exercisable during the Severance Period if the
Executive continued to be employed by the Company shall become vested and
exercisable upon the Executive’s employment termination, and all exercisable
Equity Awards (including those with accelerated exercisability pursuant to this
clause (3)) shall remain exercisable until the expiration of the Severance
Period or, if earlier, until the latest date upon which the Equity Awards could
have been exercised in any circumstance under the original award (the “Latest
Expiration Date”), and to the extent that the terms of any Equity Award are
inconsistent with this clause (3), the terms of this clause (3) shall control,
provided, however that nothing herein shall alter an Equity Award’s Latest
Expiration Date; and

 



-4-

 

 

(4) for the duration of the Severance Period, the Executive shall continue to be
eligible to participate in (i) the Company’s group health plan on the same terms
applicable to similarly situated active employees during the Severance Period
provided the Executive was participating in such plan immediately prior to the
date of employment termination and provided further that the terms of such plan
do not prohibit such coverage continuation; and (ii) each other Benefit program
to the extent permitted under the terms of such program.

 

(b) Except as hereinabove provided, the Executive shall have no further rights
under this Agreement or otherwise to receive any other compensation or benefits
after such termination for Good Reason. For the purposes of this Agreement,
“Good Reason” shall mean any of the following (without Executive’s express
written consent):

 

(1) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(2) removal of the Executive from his position as indicated in Section 2, or the
assignment to the Executive of duties that are significantly different from, and
that result in a substantial diminution of, the duties that he assumed under
this Agreement, within twelve (12) months after a Change of Control (as defined
below);

 

(3) a material reduction by the Company in the Executive’s then applicable Base
Salary or other compensation, unless said reduction is pari passu with other
senior executives of the Company;

 

(4) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits, unless said reductions are pari
passu with other senior executives of the Company;

 

(5) the Company’s written notice to the Executive of its determination to
terminate this Agreement upon expiration of the then-current term; or

 

(6) a breach by the Company of any material term of this Agreement that is not
cured by the Company within thirty (30) days following receipt by the Company of
written notice thereof.

 

The foregoing shall be interpreted in a manner consistent with the provisions of
Treasury Regulations Section 1.409A-1(n)(2)(i) such that the circumstances under
which the Executive may separate from service pursuant to this Section 4.5 shall
cause such separation to be treated as “involuntary” for purposes of Section
409A of the Code. Without limiting the foregoing, the Executive shall provide
written notice to the Company of any fact or circumstance that the Executive
believes constitutes or may constitute “Good Reason” within five (5) business
days after such fact or circumstance arises and provide the Company with a
reasonable opportunity to cure any such fact or circumstance.

 



-5-

 

 

(c) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any one or more of the following: (a) the accumulation, whether
directly, indirectly, beneficially or of record, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the
shares of the outstanding equity securities of the Company other than in a
transaction by any individual, entity or group that immediately prior to the
effective date of such transaction, owned at least 50% of such share, (b) a
merger or consolidation of the Company in which the Company does not survive as
an independent company or upon the consummation of which the holders of the
Company’s outstanding equity securities prior to such merger or consolidation
own less than 50% of the outstanding equity securities of the Company after such
merger or consolidation, (c) a sale of all or substantially all of the assets of
the Company, or (d) a change in the composition of the Board such that a
majority of Board members is replaced during any 12-month period by individuals
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (i) any acquisitions of common stock or securities
convertible into common stock directly from the Company, or (ii) any acquisition
of common stock or securities convertible into common stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.

 

4.3 Termination By The Company Without Cause.  If the Executive’s employment is
terminated by the Company without Cause (as defined below), the Executive shall
be entitled to the payments and benefits provided in the event of termination
under Section 4.2. If, following a termination of employment without Cause, the
Executive breaches the provisions of Sections 5, 6 or 7 hereof, the Executive
shall not be eligible, as of the date of such breach, for the payments and
benefits described in Section 4.2 (other than the payments and benefits, if any,
required under Section 4.1), and any and all obligations and agreements of the
Company with respect to such payments and benefits shall thereupon cease.

 

4.4 Termination By The Company for Cause. Upon written notice to the Executive,
the Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:

 

(a) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement;

 

(b) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company, which failure or refusal continues for more than thirty (30) days
after notice given to the Executive, such notice to set forth in reasonable
detail the nature of such failure or refusal;

 

(c) the Executive’s conviction of, or plea of nolo contendere to, (i) any felony
or (ii) a crime involving dishonesty or misappropriation or which could reflect
negatively upon the Company or otherwise impair or impede its operations;

 



-6-

 

 

(d) the Executive’s engaging in any misconduct, gross negligence, act of
dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any material violation
of federal securities laws, in each case, that is injurious to the Company or
any of its Affiliates;

 

(e) the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company;

 

(f) the Executive’s refusal to follow the directions of the CEO or the Board,
unless such directions are, in the written opinion of legal counsel, illegal or
in violation of applicable regulations; or

 

(g) any other willful misconduct by the Executive which is materially injurious
to the financial condition or business reputation of the Company or any of its
Affiliates.

 

In the event Executive is terminated for Cause, the Company shall have no
obligation to make payments to Executive in accordance with the provisions of
Section 3, or, except as otherwise required by law, to provide the benefits
described in Section 3, for periods after the Executive’s employment with the
Company is terminated on account of the Executive’s discharge for Cause except
for amounts payable pursuant to Section 4.1.

 

4.5 Non-Performance by the Executive. Without limiting the rights of the Company
or the Executive under Sections 4.1, 4.3 or 4.4 to terminate the Executive’s
employment, in the event that the Executive fails or refuses to discharge his
duties to the Company for a period of ninety (90) consecutive calendar days
(excluding period of paid vacation leave), then the Executive shall be deemed to
have resigned from employment without Good Reason effective as of the first day
of such 90-day period, and the Executive’s rights upon such separation from
service shall be determined in accordance with Section 4.1; provided, however,
that if such failure is due to the Executive’s disability, as hereinafter
defined, then the Executive’s entitlement to compensation and benefits during
and after such period, and to reinstatement upon or after the completion of such
period, shall be governed by the Company’s employee benefit plans and personnel
policies with respect to disability-based leaves of absence by management
employees including, without limitation, the Company’s policies with respect to
accommodation of qualified individuals with disabilities and Benefit plans, if
any, providing short-term or long-term disability benefits. For purposes of this
Agreement, the term “disability” means any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months that: (a)
renders the Executive unable to engage in any substantial gainful activity, or
(b) causes the Executive to receive income replacement benefits for a period of
not less than three (3) months under an accident and health plan of the Company
covering the Executive. The effective date of an individual’s disability shall
be the earliest of (x) the first day for which the Executive is eligible to
receive income replacement benefits under the Company’s short-term disability
plan based on an absence from work due to the impairment later determined (for
purposes of this Section 4.3) to be a disability, (y) the first date on which
the impairment later determined (for purposes of this Section 4.3) to constitute
a disability caused the Executive to be absent from work, or (z) the
commencement date, for purposes of the Company’s long-term disability benefits
plan, of the impairment later determined (for purposes of this Section 4.3) to
constitute a disability. A determination of disability within the meaning of the
preceding clause “(a)” shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties. In no event shall the payments to which the Executive is entitled
(including payments under any disability or income replacement plan maintained
by the Company) if he separates from service due to disability within ninety
(90) days following the effective date of such disability be less than an amount
equal to the then applicable Base Salary for the Severance Period, payable in
the form of salary continuation for the applicable Severance Period.

 



-7-

 

 

4.6 Death. The Executive’s employment hereunder shall terminate upon the death
of the Executive. The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Section 3, or, except as
otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 3 for periods after the date of the
Executive’s death except for then applicable Base Salary earned, but unpaid,
through the date of death (and, if applicable, compensation required under
applicable state law to be paid upon employment termination), payable to the
Executive’s beneficiary, as the Executive shall have indicated in writing to the
Company (or if no such beneficiary has been designated, to Executive’s estate).

 

4.7 Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 14 of this Agreement. In the
event of a termination by the Company for Cause, the Notice of Termination shall
(a) indicate the specific termination provision in this Agreement relied upon,
(b) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (c) specify the effective date of termination if
other than the date of such notice, provided that the effective date of
employment termination may not be earlier than the date of such notice. The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

4.7 Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (a) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (b) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 



-8-

 

 

5.                  Interference with Business; Use of Confidential or
Proprietary Information.

 

5.1              During the Employment Period and for a period of twelve (12)
months following termination of the Executive’s employment with the Company, the
Executive shall not interfere with the business of the Company by soliciting, or
attempting to recruit, persuade, solicit or hire, any employee or independent
contractor of, or consultant to, the Company and/or its Affiliates, to leave the
employment thereof (or service provider relationship thereto), whether or not
any such employee, independent contractor or consultant is party to a written
agreement.

 

5.2              At no time shall the Executive use or disclose Confidential
Information, as defined in Section 7, to communicate with or in the course of
communications with any customer or client of the Company or any of its
Affiliates, with whom the Company or any of its Affiliates had significant
contact during the term of this Agreement, provided however that the foregoing
shall not prevent the Executive from using Confidential Information for the
benefit of the Company during the term of the Executive’s employment with the
Company.

 

5.3              The Executive shall execute and comply with the terms of such
restrictive covenants as the Company may request from its executive and
management employees from time to time on a reasonable and uniform basis
including, without limitation, the terms of the Employee Invention Assignment
and Confidentiality Agreement in the form or substantially the form appended to
this Agreement as Appendix A.

 

5.4              The Executive recognizes and agrees that because a violation by
the Executive of his obligations under this Section will cause irreparable harm
to the Company that would be difficult to quantify and for which money damages
would be inadequate, the Company shall have the right to injunctive relief to
prevent or restrain any such violation, without the necessity of posting a bond
or demonstrating actual damages.

 

5.5              The Executive expressly agrees that the character, duration and
scope of the covenants set forth in Section 5.1, 5.2, and in Appendix A are
reasonable in light of the circumstances as they exist at the date upon which
this Agreement has been executed. However, should a determination nonetheless be
made by a court of competent jurisdiction at a later date that the character or
duration of such covenants are unreasonable in light of the circumstances as
they then exist, then it is the intention of the Executive, on the one hand, and
the Company, on the other, that such covenants shall be construed by the court
in such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant.

 

6.                  Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments). The obligations of this
Section 6 shall be in additions to any obligations imposed under instruments
executed by the Executive pursuant to Section 5.3.

 



-9-

 

 

7.                  Confidentiality.

 

7.1              The Executive understands that the Company and/or its
Affiliates, from time to time, may impart to the Executive Confidential
Information, as hereinafter defined, whether such information is written, oral,
electronic or graphic.

 

7.2              For purposes of this Agreement, “Confidential Information”
means information, which is used in the business of the Company or its
Affiliates and (a) is proprietary to, about or created by the Company or its
Affiliates, (b) gives the Company or its Affiliates some competitive business
advantage or the opportunity of obtaining such advantage or the disclosure of
which could be detrimental to the interests of the Company or its Affiliates,
(c) is designated as confidential information by the Company or its Affiliates,
is known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (d) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i) internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii) marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies of the Company or its Affiliates which have been or are
being discussed;

 

(iii) names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 



-10-

 

 

(iv) confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

7.3              The Executive agrees as follows: (1) only to use the
Confidential Information to provide services to the Company and its Affiliates;
(2) only to communicate the Confidential Information to fellow employees, and
agents and representatives of the Company and its Affiliates on a need-to-know
basis; and (3) not to otherwise disclose or use any Confidential Information,
except as may be required by law or otherwise authorized by the CEO or the
Board. Upon demand by the Company or upon termination of the Executive’s
employment, the Executive will deliver to the Company all manuals, photographs,
recordings and any other instrument or device by which, through which or on
which Confidential Information has been recorded and/or preserved, which are in
the Executive’s possession, custody or control.

 

7.4              The Executive’s obligations under this Section 7 shall be in
addition to his obligations under (i) any instruments executed by the Executive
pursuant to Section 5.3, and/or (ii) any policy of general application to
employees or limited application to executive or management employees
established by the Company and as in effect from time to time with respect to
confidential information and the Executive agrees to comply with all such
policies as a condition of employment.

 

8.                  Executive’s Representation. The Executive hereby represents
that the Executive’s entry into this Agreement and performance of the services
hereunder will not violate the terms or conditions of any other agreement to
which the Executive is a party.

 

9.                  Governing Law/Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of California (without
reference to the conflicts of laws provisions thereof). Any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the County of Contra Costa,
State of California (or, if appropriate, a federal court located within
California and having jurisdiction of the area including Contra Costa County),
and the Company and the Executive each consents to the jurisdiction of such a
court. The Company and the Executive each hereby irrevocably waive any right to
a trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

 

10.              Public Company Obligations; Litigation and Regulatory
Cooperation; Indemnification.

 

(a)                Executive acknowledges that the Company is a public company
shares of whose common stock have been registered under the US Securities Act of
1933, as amended (the “Securities Act”), and whose common stock is or will be
registered under the Exchange Act, and that this Agreement will be subject to
the public filing requirements of the Exchange Act. In addition, both parties
acknowledge that the Executive’s compensation and perquisites (each as
determined by the rules of the US Securities and Exchange Commission (the “SEC”)
or any other regulatory body or exchange having jurisdiction) (which may include
benefits or regular or occasional aid/assistance, such as recreation, club
memberships, meals, education for his family, vehicle, lodging or clothing,
occasional bonuses or anything else he receives, during the Employment Period,
in cash or in kind) paid or payable or received or receivable under this
Agreement or otherwise, and his transactions and other dealings with the
Company, will be required to be publicly disclosed.

 



-11-

 

 

(b)               Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and Executive’s employment with the Company.

 

(c)                During and after the Employment Period, the Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims now in existence or which may be brought in the future against or on
behalf of the Company or any Affiliates that relate to events or occurrences
that transpired while the Executive was employed by the Company or any
Affiliates; provided, however, that such cooperation shall not materially and
adversely affect the Executive or expose the Executive to an increased
probability of civil or criminal litigation. The Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or any of its Affiliates at mutually
convenient times. During and after the Employment Period, the Executive also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company or any of its Affiliates. The Company
shall reimburse the Executive for all out-of-pocket costs and expenses incurred
in connection with the Executive’s performance under this Section 10(c),
including, but not limited to, reasonable attorneys’ fees and costs.

 

(d)               The Company shall maintain in full force and effect a policy,
consistent with industry standards for similarly situated publicly traded
companies, for indemnification of executive employees, including the Executive,
from and against liability or cost arising out of or associated with an action
or proceeding to procure a judgment against the Executive by reason of the fact
that the Executive is or was an officer, director or employee of the Company.

 

11.              Effect of “Specified Employee” Status of Separation Payments.
Notwithstanding any provision of this Agreement, if the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time the Executive’s separation from service and any payments or benefits
which the Executive is or becomes entitled under this Agreement are treated as
being made on account of the Executive’s separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code, such amounts (to the extent
constituting compensation subject to Section 409A of the Code) shall be provided
to the Executive on the first business day of the seventh month commencing after
the month during which the Executive separates from service; provided however
that if the Executive’s entitlement to such amounts is due solely to involuntary
separation from service within the meaning of Treasury Regulation Sections
1.409A-1(b)(9)(iii) and 1.409A-1(n):

 



-12-

 

 

(a) The Executive shall be entitled to receive the portion (up to 100%) of such
amount, regardless of the Executive’s status as a “specified employee,” that
does not exceed two times the lesser of (x) the sum of the Executive’s
annualized compensation based on the annual rate of pay for services provided to
the Bank for the taxable year of the Executive preceding the taxable year of the
Executive in which the Executive separates from service (adjusted for any
increase during that year that was expected to continue indefinitely if the
Executive’s employment had not terminated), or (y) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Code for the year in which the Executive separates from service; and

 

(b) Any portion of the benefit payable under this Agreement upon separation from
service that is in excess of the amount described in the preceding clause (i)
shall be paid to the Executive on the first business day of the seventh month
commencing after the month during which the Executive’s employment terminates.

 

12.              280G Cap. In no event shall any of the payments and benefits to
be made, or provided, to Executive pursuant to this Agreement and other payments
or benefits, if applicable, to be made, or provided, to the Executive in
connection with an event described in Section 280G(b)(2)(A)(i) of the Code
(collectively referred to as the “Change in Control Benefits”) including, to the
extent applicable, payments or benefits to which the Executive is entitled upon
a Change of Control as defined in Section 4.2(c), constitute, in the aggregate,
a “parachute payment” under Section 280G of the Code. If the Change in Control
Benefits result in a “parachute payment” under Code Section 280G, the Change in
Control Benefits shall be reduced to an amount, the value of which is $1.00 less
than an amount equal to three (3) times Executive’s “base amount” as determined
in accordance with Section 280G of the Code.

 

13.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes and cancels any and all previous agreements, written
and oral, regarding the subject matter hereof between the parties hereto. This
Agreement shall not be changed, altered, modified or amended, except by a
written agreement signed by both parties hereto.

 

14.              Notices. All notices, requests, demands and other
communications called for or contemplated hereunder shall be in writing and
shall be deemed to have been given when delivered to the party to whom addressed
or when sent by telecopy (if promptly confirmed by registered or certified mail,
return receipt requested, prepaid and addressed) to the parties, their
successors in interest, or their assignees at the following addresses, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid:

 



-13-

 

 

(a) to the Company at:

  

Ekso Bionics Holdings, Inc.

1414 Harbour Way South, Suite 1201

Richmond, CA 94804

 

Attn: Nathan Harding, CEO

Fax: +1-510-927-2647

 

with a copy to:

 

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, MA 02210

 

Attn: Michelle L. Basil, Esq.

Facsimile: +1- 617-310-9477

 

(b) to the Executive at:

 

Thomas Looby

3485 Camellia Lane

Suwanee, Georgia 30024

 

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section 14, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

15.              Severability. If any term or provision of this Agreement, or
the application thereof to any person or under any circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms to the persons or under circumstances other than those
as to which it is invalid or unenforceable, shall be considered severable and
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. The invalid or
unenforceable provisions shall, to the extent permitted by law, be deemed
amended and given such interpretation as to achieve the economic intent of this
Agreement.

 



-14-

 

 

16.              Waiver. The failure of any party to insist in any one instance
or more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

17.              Successors and Assigns. Neither the Company nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other; provided,
however, that the Company may assign its rights and obligations under this
Agreement without the consent of the Executive in the event that the Company
shall hereafter effect a reorganization, or consolidate with or merge into any
other person or entity, or transfer all or substantially all of its properties
or assets to any other person or entity. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.

 

18.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Additionally, a facsimile
counterpart of this Agreement shall have the same effect as an originally
executed counterpart.

 

19.              Headings. Headings in this Agreement are for reference purposes
only and shall not be deemed to have any substantive effect.

 

20.              Opportunity to Seek Advice. The Executive acknowledges and
confirms that he has had the opportunity to seek such legal, financial and other
advice and representation as he has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 

21.              Withholding and Payroll Practices. All salary, severance
payments, bonuses or benefits payments made by the Company under this Agreement
shall be net of any tax or other amounts required to be withheld by the Company
under applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices. Notwithstanding any provision herein
to the contrary, the Company makes no representations concerning the Executive’s
tax consequences under this Agreement as they relate to Section 409A (as defined
below) of the Internal Revenue Code of 1986, as amended (“Code”), or any other
federal, state, or local tax law. Executive’s tax consequences will depend, in
part, upon the application of relevant tax law, including Code Section 409A, to
the relevant facts and circumstances. Executive should consult a competent and
independent tax advisor regarding his tax consequences under the Agreement.

 



-15-

 

 

22.              Attorney’s Fees. In the event that either party seeks to
enforce its rights under this Agreement before a court of competent jurisdiction
with respect to such enforcement action and prevails in such enforcement action,
than the prevailing party shall be entitled to reasonable attorney’s fees and
court costs associated with such enforcement action. Without limiting the
foregoing, the preceding sentence shall apply without regard to whether the
prevailing party is a plaintiff or defendant in an enforcement action.

 

23.              Effect of Termination. Upon termination of this Agreement, all
obligations and provisions of this Agreement shall terminate except with respect
to any accrued and unpaid monetary obligation and except for the provisions of
Section 5 through (and inclusive of) 22 hereof.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-16-

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

EKSO BIONICS HOLDINGS, INC.

 

By: /s/ Nathan Harding

 

Title: Chief Executive Officer

 

 

 

THOMAS LOOBY

 

/s/ Thomas Looby

 

 

 

 

 

 

-17-

